Citation Nr: 1810850	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits based on the award of a total disability rating based on individual unemployability (TDIU) in a September 2013 rating decision.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1971 to May 1991.  The appellant is the Veteran's attorney.  The appellant and the Veteran entered into a fee agreement in December 2012.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 administrative decision in which the RO determined that no attorney fees could be paid directly to the appellant.

In a January 2014 substantive appeal, the appellant requested a travel board hearing.  In a March 2016 statement, the appellant withdrew his request for a hearing.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2017).

The Board remanded this claim in November 2016.  The requested development completed, it has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  In November 2011, the Veteran submitted a claim of entitlement to a TDIU based on his service-connected left knee and low back disabilities.  

2.  In a May 2012 rating decision, the RO adjudicated multiple issues.  In an accompanying letter, the RO informed the Veteran that his claim for TDIU was not being addressed at that time because he was in receipt of a temporary total rating due to his left total knee arthroplasty.  

3.  A valid December 19, 2012 fee agreement was entered into between the Veteran and the appellant.

4.  On December 26, 2012, the Veteran submitted a notice of disagreement expressing disagreement with the RO's decision to not rule on his application for a TDIU because his temporary total for his left knee expired December 1, 2012.  

5.  In June 2013, the Veteran submitted an additional formal claim for TDIU based on his service-connected left knee and low back disabilities.  

6.  In a September 2013 rating decision, the RO granted the Veteran entitlement to a TDIU, effective December 1, 2012.  


CONCLUSION OF LAW

The criteria for eligibility for payment of attorney fees from past-due benefits arising from the award of entitlement to a TDIU, effective December 1, 2012, are met.  38 U.S.C. § 5904 (2014); 38 C.F.R. § 14.636 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that an attorney fee dispute is not a "claim" for disability compensation benefits.  VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

That being said, a simultaneously contested claim refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2017).  All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100 (2017).  Upon the filing of a Notice of Disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the Statement of the Case (SOC).  38 C.F.R. § 19.101 (2017).  When a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2017).  Here, copies of the October 2013 Notice of Disagreement, December 2013 Statement of the Case, and the Substantive Appeal were provided to the Veteran in June 2017, pursuant to the Board's November 2016 remand.  All parties have been specifically notified of the actions taken by the AOJ and have been properly advised of their rights.  

The appellant contends that he is entitled to payment of attorney fees due to the award of a TDIU in a September 2013 rating decision.

Agents and attorneys may charge claimants or appellants for representation provided that the AOJ has issued a decision on a claim or claims, a NOD with respect to that decision has been filed on or after June 20, 2007, and the agent or attorney has complied with the power of attorney requirements set forth in 38 C.F.R. § 14.631 (2017), and the fee agreement requirements in 38 C.F.R. § 14.636(g).  38 U.S.C. § 5904(a)(5) (2014); 38 C.F.R. § 14.636(b) (2017).

In November 2011, the Veteran submitted a claim for TDIU based on his service-connected left knee and low back disabilities.  At that time, he was in receipt of a temporary total rating for his left knee based on surgical or other treatment necessitating convalescence.  See 38 C.F.R. § 4.30 (2017).  In a May 2012 rating decision, the RO adjudicated multiple claims and deferred a claim.  In the accompanying notice letter, the RO stated that the claim of entitlement to a TDIU was not going to be addressed at that time because the Veteran was being paid at the 100 percent rate due to a total left knee arthroplasty.  

In a December 2012 statement, the Veteran disagreed with the RO's decision to not rule on his TDIU claim and requested an appeal to the Board.  The RO did not issue anything in response to this assertion.  In June 2013, the Veteran filed another formal claim for TDIU.  Only at that time did the RO notify the Veteran they were attempting to obtain Social Security Administration records and were working on his claim.  Thereafter, the RO awarded a TDIU in a September 2013 rating decision, effective December 1, 2012, the date the Veteran's temporary total rating expired.  

In October 2013, the Veteran's representative requested a determination of whether he was entitled to receive contingent attorney fees for the grant of a TDIU awarded in the September 2013 rating decision.  In an October 2013 decision letter, the RO found that the Veteran's attorney was not eligible for direct payment fees because the issue of entitlement to a TDIU was not on appeal at the time of the September 2013 rating decision.  Essentially, the RO found that a claim of entitlement to a TDIU was an original claim and was not in appellate status.  

The Board finds that the appellant has met the criteria for eligibility for attorney fees.  First, the Veteran's appointment of the appellant as his attorney is valid pursuant to a VA Form 21-22a received by VA in December 2012.  Moreover, the Veteran and his attorney have a valid fee agreement, which was dated and received by VA in December 2012.  See 38 C.F.R. §§ 14.636(g), (h).  The issues, therefore, are whether the AOJ has issued a decision on the TDIU claim prior to the 2013 rating decision and whether an NOD with respect to that decision was filed on or after June 20, 2007.  

After reviewing the evidence of record, the Board finds that the May 2012 rating decision in which the RO determined that a TDIU was not going to be addressed at that time was a decision on the claim.  This is evidenced by the RO deferring its decision on a separate issue in the May 2012 rating decision, but indicating it was not addressing the TDIU issue.  This is essentially a denial of the claim.  The Board further finds that the December 2012 statement submitted by the Veteran was a valid NOD as it expressed disagreement with the decision to not address TDIU and requested an appeal to the Board.  Despite the lack of action by the RO thereafter, the Board finds that the issue was thus in appellate status.  The December 2012 NOD was submitted after June 20, 2007.  Because a valid post-June 2007 NOD was submitted regarding the May 2012 rating decision that determined it would not address TDIU, and there has been a valid appointment and fee agreement, the appellant is eligible for payment of attorney fees from past-due benefits based on the award of TDIU.  This decision does not address the reasonableness of any such fees.


ORDER

Eligibility for payment of attorney fees from past-due benefits is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


